 

 

 

  

Case 1:20-cr-20471-TLL-PTM ECF No. 1, PagelD.1 Filed 09/30/20 Page 1 of 3

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
NORTHERN DIVISION

UNI AME Case:1:20-cr-20471
TED STATES OF RICA, Judge: Ludington, Thomas L.
MJ: Morris, Patricia T.

 

 

Plaintiff, Filed: 09-30-2020 At 09:56 AM
V. INDI USA V. SEALED MATTER (DA)
DONNA JEAN MERCHANT,
Defendant.
INDICTMENT
The Grand Jury Charges:
COUNT ONE
TAX EVASION

(26 U.S.C. § 7201)
From approximately April 2007 and continuing through the present, in the
Eastern District of Michigan and elsewhere, DONNA JEAN MERCHANT, willfully

attempted to evade and defeat the payment of income taxes due and owing by her

3

 
   

THIS IS A TRUE BILL.

Dated: September 30, 2020

MATTHEW SCHNEIDER
United States Attorney

s/TIMOTHY M. TURKELSON
Assistant U.S. Attorney

101 First Street, Suite 200

Bay City, MI 48708

(989) 895-5712
Timothy.turkelson@usdoj.gov

Case 1:20-cr-20471-TLL-PTM ECF No. 1, PagelD.2 Filed 09/30/20 Page 2 of 3

to the United States of America for the calendar years 2007, 2008, 2009, 2010, and

2013 by committing affirmative acts of evasion, all in violation of 26 U.S.C. §7201.

s/GRAND JURY FOREPERSON

ANTHONY VANCE
Assistant U.S. Attorney
Branch Offices Chief
 

Case 1:20-cr-20471-TLL-PTM ECF No. 1, PagelD.3 Filed 09/30/20 Page 3 of 3

Companion Case information MUST be completed by AUSA and initialed
United States District Court -

eastern Dieiiet of Michigan Criminal Case Co Case:1:20-cr-20471

Judge: Ludington, Thomas L.

Mu: Morris, Patricia T.

Filed: 09-30-2020 At 09:56 AM

INDI USA V. SEALED MATTER (DA)

 

 

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to comy

 

 
 
  

ee Re Sa ihe eS oe eee

‘Sa ures ner
: : ae F Es at See
a wo ee

 

Companion Case Number:

 

This may be a companion case based upon LCrR 57.10 (b)(4)': Judge Assigned:

 

 

O Yes X No AUSA's Initials: * vt .

 

 

Case Title: USA v. Donna Jean Merchant
County where offense occurred: Cheboygan

Check One: X Felony C1 Misdemeanor O Petty

 

X__Indictment/ Information --- no prior complaint.
Indictment/ Information --- based upon prior complaint [Case number:]
Indictment/ Information --- based upon LCrR57.10 (d) [Complete Superseding section below].

 

Superseding Case Information

 

 

Superseding to Case No: Judge:
O Corrects errors; no additional charges or defendants.
O involves, for plea purposes, different charges or adds counts.
O Embraces same subject matter but adds the additional defendants or charges below.
Defendant name Charges Prior Complaint (if applicable)

 

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for

the above captioned case.
—\ AWA
WA

Date: September 30, 2020 TIMOTHY TURKELSON
Assistant United States Attorney
101 First Street, Suite 200, Bay City, MI 48708
Phone: 989-895-5712
Fax: 989-895-5790
E-Mail address: timothy.turkelson@usdoj.gov
Attorney Bar #: P-53748

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, (2) the same or related parties are present, and the cases arise out of the
same transaction or occurrence. Cases may be companion cases even though one of them may havealready been terminated.
